Title: From James Madison to Rufus King, 30 April 1802
From: Madison, James
To: King, Rufus


Sir,Department of State April 30th. 1802
I enclose a protest by Capt. Newell of the American Schooner Sea Flower, which shews that the habits of the British Commanders in impressing our Seamen have not ended even with the State of War which was made a pretext for the outrage. The spirit lately manifested by the British Government, and which the Government here is sincerely desirous to meet and to cultivate justifies our confidence, that your representation on the subject will have its due effect. That Government cannot be made too sensible of the tendency of such flagrant abuses of power to exasperate the feelings of this Country; nor be too much prepared for the reformation on this subject which will doubtless be insisted on by this Country, in case of a renewal of the war, or whenever another war shall take place. With sentiments of great respect & esteem, I remain, Sir, Your most obt. servt.
James Madison
 

   
   RC (NjP); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM; docketed as received 1 July. King noted on the cover: “Wm. Munro & Lindsay Addison seamen on board the Sch. Sea Flower of Phil. Nichs Newell Master, impressed off antigua Mar 23d. 1802 by the Frigate Emerald—see Letter to L Hawkesbury, July 12. 1802.” Enclosure not found. King’s letter to Hawkesbury is printed in King, Life and Correspondence of Rufus King, 4:145–46.



   
   This was possibly the Nicholas Newell (d. 1809) who applied for the post of captain of the revenue cutter in Savannah, Georgia, and who later served in that capacity in Charleston, South Carolina (Newell to JM, 18 July 1806, and John Brickell to JM, 21 July 1806 [DNA: RG 59, LAR, 1801–9]; Boston Columbian Centinel, 24 June 1809).


